Case 0:20-cv-60028-RS Document 6 Entered on FLSD Docket 10/21/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-60028-CIV-SMITH

 LILIAN MENDOZA,

                Plaintiff,

 vs.

 HM EVENTS & HOSPITALITY LLC,

             Defendant.
 _______________________________/


                                             ORDER
        This matter is before the Court on a sua sponte review of the record. On January 6, 2020,

 Plaintiff filed her Complaint [DE 1]. To date, there is no indication in the court file that Defendant,

 HM Events & Hospitality LLC has been served with the summons and Complaint. On October

 16, 2020, the Court entered an Order to Show Cause [DE 5], requiring Plaintiff to perfect service

 upon the Defendant on or before October 20, 2020, or show cause why this action should not be

 dismissed for failure to perfect service. Plaintiff has failed to comply with the Court’s Order.

 Accordingly, it is

        ORDERED that this matter is DISMISSED without prejudice and this case is

 CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 21st day of October, 2020.




 cc:    All counsel of record
